Title: To James Madison from James Monroe, 25 July 1810
From: Monroe, James
To: Madison, James


Dear Sir
Albemarle July 25. 1810
I wished to obtain an interview with Bizet before I answer’d your favor of the 16th., that I might communicate to you something decisive relative to its object. Owing to his engagments at some distance, and to an injury which he lately received in blowing a rock, I could not see him till today, when I explaind fully your wishes respecting his services. He seemed to be much gratified at the proposed employment, and very willing to undertake it, provided he should be able to execute it to your satisfaction. He mentiond that he had some engagments, the completion of which would take him about a fortnight, and that the necessity he was under to give a portion of his time to his family, would he feard, form an additional obstacle; but that he would wait on & confer personally with you on the subject. I encouraged him in this step, because I thought that it would lead to a more satisfactory arrang’ment with him, after he had seen the ground, and you had heard what he had to say on that subject, and of his proposed services, should you think proper to employ him, than it would be possible for me to make, under existing circumstances. He will be with you in the commencment of the ensuing week. He is an honest hard working man, with much information in his branch of business, but his vision is too imperfect to allow him to embrace distant objects, which is of importance in certain kinds of improv’ment. Add to which, that altho his education was good, the employment hitherto given him has been calculated rather to contract than enlarge his knowledge, of the ornamental kind. I was desirous of fixing with him the price to be paid for his services, in case you engaged him but he declined it, untill after he had seen the ground & made some estimate of the time requisite to complete the business, as of its interference with his prospects here. He receives I understand a dolr. pr. day for his services in this neighbourhood. Mrs. Monroe and our daughter who is with us, desire me to present their best regards to Mrs. Madison, to which I beg to add mine. I am dear Sir with great respect & esteem yr friend & servant
Jas Monroe
